Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises: This Court finds that this claim is for damages sustained by the Claimant to her motor vehicle when said vehicle was stolen by escapees from the Illinois Youth Center, St. Charles, Illinois, pursuant to Ill.Rev.Stat., Ch. 23, §4041. The vehicle in question was stolen by students Lowell Wilkins and Raymond Green on July 4, 1974. Damages to Claimant’s vehicle have been estimated at $118.50, as substantiated by exhibits attached to Claimant’s complaint. It is hereby ordered that the sum of One Hundred Eighteen Dollars and 50/100 ($118.50) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.